Name: Commission Regulation (EEC) No 2426/78 of 18 October 1978 amending Regulation (EEC) No 1054/78 as regards the exchange rates to be applied in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 10 . 78 Official Journal of the European Communities No L 293/ 11 COMMISSION REGULATION (EEC) No 2426/78 of 18 October 1978 amending Regulation (EEC) No 1054/78 as regards the exchange rates to be applied in the wine sector HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 3 ( 1 ) of Regulation (EEC) No 1054/78 is amended to read as follows : '  the purchase price for products delivered for obligatory distillation, the price of the alcohol obtained from obligatory distillation to be paid by the intervention agencies and the proportion of the expenditure to be borne by the intervention agencies which is financed by the Guarantee Section of the EAGGF THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ( !), as last amended by Regula ­ tion (EEC) No 976/78 (2), and in particular Article 5 thereof, Whereas Article 3 ( 1 ) of Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Regulation (EEC) No 878/77 on the exchange rates to be applied in agri ­ culture and replacing Regulation (EEC) No 937/77 (3), referring to the representative rate applicable to certain purchase prices from 1 September 1978, uses incorrect terminology to describe these prices ; whereas it is desirable, in order to avoid any possible difficulties of interpretation, to amend this Article to take account of the terminology usually employed in the wine sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 106, 29 . 4. 1977, p. 27. (2) OJ No L 125, 13 . 5 . 1978 , p. 32. (3) OJ No L 134, 22. 5. 1978, p. 40.